Title: To George Washington from Timothy Pickering, 14 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office Sept. 14. 1795.
          
          I have the honor to inclose a letter from Colo. Lowther to Governor Brooke, and an extract from the Governor’s letter of the 4th relating to it. I have written to the Governor that I should submit the matter to you.: In the mean time informing him that peace was now made with the Indian tribes on all the

frontiers of the U. States; & that even Mero District was enjoying perfect tranquility; whence I hoped that the militia ordered by Colo. Lowther might speedily be recalled: a few scattered ruffians whom no general pacification could disarm, being the only cause for any precautions whatever. With the highest respect I am sir yr obt servt
          
            Timothy Pickering
          
        